DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Applicant’s response filed on 12/22/2021.
Claim 19 is newly added.
Claims 1, 3, 5, 7, 8, 9, 10, 12, 14, and 15-18 have been amended.
Claims 1-19 are currently pending and considered below.

Objections
Examiner suggests amending the claim language of claim 1.  The phrasing is stretching the propriety of grammar. For example, it should read “a medicine information storing process of storing” (not processing). This applies to all similar claim language throughout the application.  

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1–18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 18 recite an alternative medicine retrieval apparatus and method. The claims are directed to an apparatus and process, which fall within the statutory categories of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 18 recite, at least in part, an alternative medicine retrieval method comprising: a medicine information acquisition process of acquiring medicine information including identification information of a medicine, attribute information of the medicine, and identification information of a medicine which is able to replace the medicine; a pharmacy information acquisition process of acquiring pharmacy information including information regarding a medicine handled in a pharmacy and inventory information of the handled medicine; a preference information acquisition process of acquiring preference information of a user regarding the attribute information; a prescription slip data acquisition process of acquiring prescription slip data of a first user; a retrieval process of retrieving an alternative medicine which is able to replace a prescribed medicine designated in the prescription slip data, and retrieving the alternative medicine by referring to the prescription slip data, the medicine information, and preference information of the first user in response to a request from the first user; an information presenting process of presenting alternative medicine information including a result of the retrieval, and the pharmacy information regarding a pharmacy handling the prescribed medicine and a pharmacy handling the retrieved alternative medicine, to the first user; and an inspection information acquisition process of acquiring medicine inspection information in the pharmacies, wherein, in the medicine information acquisition process, the attribute information is updated according to acquisition of the medicine inspection information. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. a retrieval process of retrieving an alternative medicine which is able to replace a prescribed medicine designated in the prescription slip data) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a medicine information storage unit, a preference information acquisition unit, a prescription slip data acquisition unit, a pharmacy information acquisition unit, a retrieval unit, an information presenting unit, inspection information acquisition unit, and medicine information storage unit, a server apparatus, an administrator terminal, user terminal, and database. These elements are broadly recited in the specification at, for example, paragraph [0039] which describes the user terminal. “The user terminal 10 is configured with a computer apparatus. For example, the user terminal 10 is configured with a smart phone or a personal computer.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of determining alternative mediations for a prescription, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing lower cost alternate therapy identification process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
The additional elements for consideration within the dependent claims include:
Claim 2 - “a pharmacy information storage unit”, 
Claims 3 & 4 - “a preference information storage unit”
Claim 9 & 12 – “medicine information storage unit”
Claim 12 – “preference information acquisition unit”
These elements are also broadly recited in the specification at, for example, paragraph [0017] which describes the pharmacy information storage unit. “The alternative medicine retrieval apparatus according to the second aspect of the present invention further includes a pharmacy information storage unit that stores the pharmacy information, and the pharmacy information storage unit updates the pharmacy information according to acquisition of the medicine inspection information.” The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing lower cost alternate therapy identification process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
CLAIMS 6-7, 10-11, 13, and 19 merely provide information about their respective independent claims, and therefore only serve to further limit the abstract ideas of their respective independent claims and thus are directed to the same abstract ideas identified for their independent claims. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 6-7, 10-11, 13, and 19 are abstract ideas and do not contain additional elements for consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Claim 2 - “a pharmacy information storage unit”, 
Claims 3 & 4 - “a preference information storage unit”
Claim 9 & 12 – “medicine information storage unit”
Claim 12 – “preference information acquisition unit”
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


CLAIMS 2-4, 9, & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor (or for application subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the recitations of each of the claimed “units” and “processes” cited above in the Claim Interpretation, are limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, claims 2-4, 9, & 12 appear to invoke 35 U.S.C 112 (f). Examiner is unable to find the corresponding structure in the specification. It is unclear what structure corresponds to each of the limitations disclosed above. Therefore, claims 2-4, 9, & 12 are rejected under 35 U.S.C. 112(b). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

CLAIMS 1-8, 10-12, & 18-19 are rejected as under 35 U.S.C. 102(a) as being anticipated by Brenner (US 2007/0067186 A1).

CLAIM 1 & 18 – 
Independent claim 18 discloses a method for the apparatus of Claim 1 and does not include any additional elements. Therefore, Claim 18 is rejected for the same reasons as Claim 1.
Brenner discloses an apparatus and method having the limitations of:
An alternative medicine retrieval apparatus comprising a processor and a non-transitory computer-readable recording medium, wherein the processor performs, by referring the recording medium: a medicine information storing processing of storing medicine information including identification information of a medicine, attribute information of the medicine, and identification information of a medicine which is able to replace the medicine (see Brenner Figs. 10 and 11 below, which include a medicine information storage unit. Fig 10, 1008 stores identification information of a medicine (Pravachol) and attribute information of the medicine (40mg). Fig 11, 810 or 808 shows identification information of a medicine (Lipitor/Lovastatin) which is able to replace the medicine (Pravachol))  

[AltContent: oval]











a preference information acquisition processing of acquiring preference information of a first user regarding the attribute information (see Brenner [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. The relative ranking factor may include a graphical representation indicative of at least one of a co-pay tier, approximate co-pay, adjudicated cost, formulary status, and health plan preference. [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences)
a prescription slip data acquisition processing of acquiring prescription slip data of a first user, wherein the first user is a patient described by the acquired prescription slip data; (see Brenner [0003] The invention is directed generally to an electronic prescription method and system and, more particularly, to a method and system for displaying prescription medication information to a prescriber and alerting the prescriber as to the existence of alternative prescription medication information based upon the most preferred status of the medication in the patient's insurance plan. The prescriber then can choose an alternative prescription based upon the most preferred status of the medication and write the prescription electronically. [0012] According to one aspect of the invention, an electronic medical prescription device for prescribing medication to a patient includes a display having a first screen configured to list prescription medications in response to a request to prescribe medication to a patient, an input that allows selection of one of the prescription medications on the display, and a processor configured to determine and display, in response to the selection of one of the prescription medications, a second screen showing the selected prescription medication, together with alternative prescription medications having equal or more preferred status than the selected prescription medication, if any exist, as determined by the patient's health plan.)
a pharmacy information acquisition processing of acquiring pharmacy information including information regarding a medicine handled in a pharmacy and inventory information of the handled medicine (see Brenner, Fig. 13 [0078] FIG. 13 shows the checkout screen 1200 for the display 502, 602 in which the prescriber may choose a desired fulfillment method. In particular, the checkout screen includes the chosen drug at 1202 together with up to three different fulfillment choices. An electronic retail or "e-retail" is shown at 1204 together with the approximate or total co-pay amount (or the true cost) as appropriate based upon the patient's health plan coverage, as discussed in more detail in connection with FIGS. 17-18 below. Moreover, the e-retail 1204 may include the pharmacy name and its specific address.)
a retrieval processing of retrieving that retrieves an alternative medicine which is able to replace a prescribed medicine designated in the prescription slip data, and retrieves the alternative medicine by referring to the prescription slip data, the medicine information, and preference information of the first user in response to a request from the first user (see Brenner Fig. 10, 11, and 13 and the corresponding explanations cited above. Also see Brenner [0012] According to one aspect of the invention, an electronic medical prescription device for prescribing medication to a patient includes a display having a first screen configured to list prescription medications in response to a request to prescribe medication to a patient, an input that allows selection of one of the prescription medications on the display, and a processor configured to determine and display, in response to the selection of one of the prescription medications, a second screen showing the selected prescription medication, together with alternative prescription medications having equal or more preferred status than the selected prescription medication, if any exist, as determined by the patient's health plan.)
an information presenting processing of presenting alternative medicine information including a result of the retrieval, and the pharmacy information regarding a pharmacy handling the prescribed medicine and a pharmacy handling the retrieved alternative medicine, to the first user(see Brenner Fig. 10, 11, and 13 and the corresponding explanations cited above. Also see Brenner [0012] According to one aspect of the invention, an electronic medical prescription device for prescribing medication to a patient includes a display having a first screen configured to list prescription medications in response to a request to prescribe medication to a patient, an input that allows selection of one of the prescription medications on the display, and a processor configured to determine and display, in response to the selection of one of the prescription medications, a second screen showing the selected prescription medication, together with alternative prescription medications having equal or more preferred status than the selected prescription medication, if any exist, as determined by the patient's health plan.) 

    PNG
    media_image11.png
    507
    334
    media_image11.png
    Greyscale
an inspection information acquisition processing of acquiring medicine inspection information in the pharmacies, wherein the medicine information storage unit in the medicine information storing processing, the processor updates the attribute information according to acquisition of the medicine inspection information.  (see Brenner Fig. 17. A screenshot below from two of the screens on Fig. 17 has been provided. Note the update in the attribute information (2 mg/10ml solution, 10 ml orally daily) from the original selection (Kytril) according to the medicine inspection information (50 mg tablet, 2 tablets orally daily) of the alternative medication (Anzemet)). 
CLAIM 2 – 
Brenner discloses an apparatus having the limitations of:
[AltContent: oval][AltContent: textbox (a pharmacy information storage unit that stores the pharmacy information. This information is updated according to a selection of the alternate medication (acquisition of the medicine inspection information))][AltContent: arrow]The alternative medicine retrieval apparatus according to claim 1, further comprising: a pharmacy information storage unit that stores the pharmacy information, wherein the pharmacy information storage unit updates the pharmacy information according to acquisition of the medicine inspection information (see Brenner Fig. 17. A screenshot below from one of the screens on Fig. 17 has been provided.) 









CLAIM 3 – 
Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, further comprising: a preference information storage unit that stores the preference information in correlation with replacement of the prescribed medicine with the alternative medicine (see Brenner [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. The relative ranking factor may include a graphical representation indicative of at least one of a co-pay tier, approximate co-pay, adjudicated cost, formulary status, and health plan preference. [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences)
and the processor further performs a statistical process on information stored in the preference information storage unit so as to generate statistical information (see Brenner [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. The relative ranking factor may include a graphical representation indicative of at least one of a co-pay tier, approximate co-pay, adjudicated cost, formulary status, and health plan preference. The described ranking factor is a statistical process on information stored in the preference information storage unit.)

CLAIM 4 – 
Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 3, wherein the preference information storage unit updates the preference information according to acquisition of the medicine inspection information. (see Brenner [0107] In the invention, the revenue that is obtained from the use of the electronic prescribing device 104 may be transaction based or may be service based. A per transaction revenue source may include the filling of a prescription, the filling of an alternate prescription based on a display thereof with respect steps 407, 408 (prescriber changing their mind to use another medication), and the like. A service based revenue may include aggregated data of prescription medication choices including initial choices in conjunction with step 406 and choices based on step 407, 408 (prescriber changing their mind to use another medication).

CLAIM 5 – 
Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the retrieval processing retrieves the alternative medicine by also referring to preference information of users other than the first user. (see Brenner [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences. The first user is a patient, therefore the patient’s prescriber's pre-established medication preferences would represent preference information of users other than the first user. [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. This ranking factor includes the prescriber's pre-established medication preferences.)

CLAIM 6 – 
Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the alternative medicine information includes preference information of users other than the first user. (see Brenner [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences. The first user is a patient, therefore the patient’s prescriber's pre-established medication preferences would represent preference information of users other than the first user. [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. This ranking factor includes the prescriber's pre-established medication preferences.)

CLAIM 7 – 
Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein, in a case where the preference information of the first user is different from preference information of users other than the first user, the information presenting processing prioritizes the preference information of the first user, and presents the alternative medicine information. (see Brenner [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences. The first user is a patient, therefore the patient’s prescriber's pre-established medication preferences would represent preference information of users other than the first user. [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. This ranking factor includes the prescriber's pre-established medication preferences.)

CLAIM 8 – 
Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the processor further performs: a determination processing which that determines a suitability of the alternative medicine for the preference information of the first user, wherein the information presenting processing presents information regarding the retrieved alternative medicine to the first user along with the determined suitability. (see Brenner [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. The relative ranking factor may include a graphical representation indicative of at least one of a co-pay tier, approximate co-pay, adjudicated cost, formulary status, and health plan preference. [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences)

CLAIM 10 – 
Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the attribute information includes first attribute information which is attribute information understood objectively (see Brenner Fig. 17, 2 ml/10ml solution) and second attribute information which is attribute information (see Brenner Fig. 17, 10ml orally daily) understood subjectively by the first user. 
[AltContent: oval]








CLAIM 11 – 
Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 10, wherein the preference information includes first preference information which is preference information corresponding to the first attribute information and second preference information which is preference information corresponding to the second attribute information. (see Brenner [0088] 3. The invention presents `Anzemet`, `Kytril ( tablet forms), `Zofran`, and `Zofran ODT` as on-formulary alternatives in the LCA screen at step 2. First preference information can be represented by the form of the medicine such as tablet or liquid. Second preference information can be represented by the number of times per day the medication should be taken. See Fig. 17 and citation about in Claim 10.)

CLAIM 12 – 
Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 11, wherein the second attribute information is sensitivity words expressing sensitivity of a person corresponding to the first attribute information, wherein the medicine information storage unit stores conversion information indicating a correspondence relationship between the first attribute information and the second attribute information, and wherein, in a case where the second preference information is acquired by the preference information acquisition processing, the retrieval processing coverts the second preference information into the first preference information on the basis of the conversion information, and retrieves the alternative medicine on the basis of the first preference information. (see Brenner Fig. 6, Steps 502-510, which describes determining an alternative medications based on preferences and thereafter finding the dosage equivalent for the alternative medication, which is the conversion).

CLAIM 19 – 
Brenner discloses an apparatus having the limitations of:
(New) The apparatus of claim 10 wherein attribute information comprises at least one of ease of consumption and effectiveness as perceived by the first user. information (see Brenner Fig. 17, 10ml orally daily, which describes an ease of consumption.  Due to the “at least one of” language, only the “ease of consumption” was considered.)
[AltContent: oval]









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 13, 14, 16, & 17 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Brenner (US 2007/0067186 A1) in view of Mayaud (US 2002/0042726 A1).

CLAIM 13 – 
Brenner teaches an apparatus having the limitations of claim 1. 
Brenner does not explicitly disclose the below limitations.
However, Mayaud discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the preference information of the first user is updated according to a result of the retrieval. (see Mayaud  [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs. The system adapts to the prescribing user to enable rapid creation of routine prescriptions. [0278] The system of the invention can provide a novel approach to drug formulary management whereby prescriber-centric formularies can be established. By means of the system, drug formulary guidelines effectively adapt to the user's prescribing patterns or can be followed effortlessly by the prescriber. This desirable prescriber-centricity can be obtained by giving priority to the prescriber's personal or custom lists or, better still if they are a subset of these, to the patient's history lists, and system-identifying patient-formulary preferences on those lists for easy final picking by the prescriber.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Brenner in view of Mayaud to retrieve preference information of the first user with the motivation of adhering to the user’s prescription preferences (see Mayaud  [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs.)

CLAIM 14 – 
Brenner teaches an apparatus having the limitations of claim 1. 
Brenner does not explicitly disclose the below limitations.
However, Mayaud discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, the processor further performs: order receiving processing that receives an order for medicine purchase corresponding to a result of the retrieval from the first user, wherein the preference information of the first user is updated according to a content of the order. (see Mayaud  [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs. The system adapts to the prescribing user to enable rapid creation of routine prescriptions. [0278] The system of the invention can provide a novel approach to drug formulary management whereby prescriber-centric formularies can be established. By means of the system, drug formulary guidelines effectively adapt to the user's prescribing patterns or can be followed effortlessly by the prescriber. This desirable prescriber-centricity can be obtained by giving priority to the prescriber's personal or custom lists or, better still if they are a subset of these, to the patient's history lists, and system-identifying patient-formulary preferences on those lists for easy final picking by the prescriber.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 13, and incorporated herein.

CLAIM 16 – 
Brenner teaches an apparatus having the limitations of claim 1. 
Brenner does not explicitly disclose the below limitations.
However, Mayaud discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the preference information acquisition processing acquires information regarding a medicine which the user has experience of taking, as the preference information. (see Mayaud  [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs. The system adapts to the prescribing user to enable rapid creation of routine prescriptions. [0278] The system of the invention can provide a novel approach to drug formulary management whereby prescriber-centric formularies can be established. By means of the system, drug formulary guidelines effectively adapt to the user's prescribing patterns or can be followed effortlessly by the prescriber. This desirable prescriber-centricity can be obtained by giving priority to the prescriber's personal or custom lists or, better still if they are a subset of these, to the patient's history lists, and system-identifying patient-formulary preferences on those lists for easy final picking by the prescriber.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 13, and incorporated herein.

CLAIM 17 – 
Brenner teaches an apparatus having the limitations of claim 1. 
Brenner does not explicitly disclose the below limitations.
However, Mayaud discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the preference information acquisition processing requests the user to present the preference information, and acquires, as the preference information, information presented by the user in response to the request. (see Mayaud  [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs. The system adapts to the prescribing user to enable rapid creation of routine prescriptions. [0278] The system of the invention can provide a novel approach to drug formulary management whereby prescriber-centric formularies can be established. By means of the system, drug formulary guidelines effectively adapt to the user's prescribing patterns or can be followed effortlessly by the prescriber. This desirable prescriber-centricity can be obtained by giving priority to the prescriber's personal or custom lists or, better still if they are a subset of these, to the patient's history lists, and system-identifying patient-formulary preferences on those lists for easy final picking by the prescriber.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 13, and incorporated herein.

CLAIMS 9 & 15 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Brenner (US 2007/0067186 A1) in view of Berkelhamer (US 2007/0088596 A1).

CLAIM 9 – 
Brenner teaches an apparatus having the limitations of claim 1. 
Brenner does not explicitly disclose the below limitations.
However, Berkelhamer discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the inspection information acquisition processing acquires an image obtained by imaging the medicine as the medicine inspection information, and wherein the medicine information storage unit updates the attribute information on the basis of the image (see Berkelhamer [0004] Original order data, which may take the form of an unprocessed, scanned-in prescription image, is entered into a network computer and associated with a task object. Processed information relating to a prescription order is captured by the task object. [0077] The task object may be passed between various organizational units in order to distribute processing of tasks and functions associated with the prescription order. In yet another embodiment, text recognition software may be used to enter portions of the prescription. In this case, an image of a prescription order may be scanned in and inputted to the text recognition software. The software may output a text file of entered data corresponding to the scanned prescription image) 

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Brenner in view of Berkelhamer to acquire an image obtained by imaging the medicine as the medicine inspection information with the motivation of expediting the entering of the prescription information into the system and facilitating the processing of tasks and functions associated with the prescription order (see Berkelhamer [0077] The task object may be passed between various organizational units in order to distribute processing of tasks and functions associated with the prescription order. In yet another embodiment, text recognition software may be used to enter portions of the prescription. In this case, an image of a prescription order may be scanned in and inputted to the text recognition software. The software may output a text file of entered data corresponding to the scanned prescription image).

CLAIM 15 – 
Brenner teaches an apparatus having the limitations of claim 1. 
Brenner does not explicitly disclose the below limitations.
However, Berkelhamer discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the prescription slip data acquisition processing acquires the prescription slip data on the basis of a prescription slip image obtained by imaging a prescription slip. (see Berkelhamer [0004] Original order data, which may take the form of an unprocessed, scanned-in prescription image, is entered into a network computer and associated with a task object. Processed information relating to a prescription order is captured by the task object. The task object may be passed between various organizational units in order to distribute processing of tasks and functions associated with the prescription order.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 9, and incorporated herein.

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance. 
On page 10 of the Applicant’s remarks, Applicant argues, “The Examiner rejects the claims under Section 101, contending that the claims describe an abstract idea with no practical application. Applicant hereinabove amends claim 1 and 18 to describe that the processes are tied to a specific programmed computer.” However, Examiner respectfully disagrees. The amendments are not tied to a specific programmed computer but are directed to a generic processor, which could be implemented by any computing device. “Moreover, Applicant submits that the claims clearly teach a practical application of the alleged abstraction by using a specifically programmed processor to obtain data on medications, its attributes and alternatives, obtaining user preferences, checking an inventory of a pharmacy and presenting an alternative based on the medicine alternatives, pharmacy information and user preferences. The practical application improves the handling of medicines in a pharmacy based on multiple factors using a specified computer.” However, Examiner respectfully disagrees. The pharmacy does not use a specified computer.  The limitations of “An alternative medicine retrieval apparatus comprising a processor and a non-transitory computer-readable recording medium” is a general computing device, conducting an analysis, and generating an output based on the analysis, and thereafter updating attribute information based on the analysis, are methods of organizing human activity which can be conducted by organizing social interactions between individuals.  With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). The generic processor does not sufficiently integrate the abstract idea into a practical application.  
Applicant’s arguments with respect to the claims rejected under 35 USC § 103 have been considered but are unpersuasive. On page 11 of the Applicant’s remarks, Applicant argues, “Claim 1 is amended to describe the user as the patient described on the prescription slip. By contrast, “the user” in Brenner is not a user (patient) who takes a medicine as in the present invention, but a doctor who prescribes a prescription. If alternative medicine is searched and presented by a doctor as in Brenner, the prescribed medicine will not meet preferences of a user who takes the medicine.” However, Examiner respectfully disagrees.  In Brenner, the doctor considers the preferences that a patient has and chooses the alternative medication based on them as previously cited in paragraph [0003], “choose an alternative prescription based upon the most preferred status of the medication…” 
Applicant further argues, “Further, the alternative medicine in Brenner is a cheaper alternative in view of patient’s insurance coverage, and preferences (not only objective features such as size of a tablet, but also subjective preferences such as “seems effective”, “easy to take”, “not so bitter’) of a user is not considered in the cited art.”  Examiner would like to clarify that the such subjective preferences that Applicant is referencing, such as “seems effective”, “easy to take”, “not so bitter”, are not claimed within the limitations. Under the broadest reasonable interpretation, Examiner has provided a citation for preferences, based on the cost preferences of the patient as cited, at least in paragraph [0003] and Figs. 10 and 11.  Applicant then argues, “See also claim 19. In contrast, according to an embodiment of the present invention, it is possible to present information regarding an alternative medicine sufficiently suitable for a user’s preference and a pharmacy handling the alternative medicine to the user.” This is clearly throughout Brenner which teaches an alternative medicine sufficiently suitable for a user’s preference and a pharmacy handling the alternative medicine to the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686